       Case 20-01059-JDW                        Doc 2          Filed 10/05/20 Entered 10/05/20 13:45:55                                Desc Main
                                                               Document     Page 1 of 2
 B104 (FORM 104) (08/07)

         ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                 (Court Use Only)
                 (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
                                                                                   Loancare, LLC, Margaret B. Hall and
 Community Bank of Mississippi
                                                                                   William L. Fava, Trustee
ATTORNEYS (Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known)
Jeff D. Rawlings, Rawlings & MacInnis, P.A.                                       Karen B. Schneller
PO Box 1789, Madison, MS 39130-1789                                               PO Box 417
601-898-1180                                                                      Holly Springs, MS 38635
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □xOther                                □ Creditor    □ Other
                                                                 x
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

 Declaratory Relief and the Extent, Validity and Priority of Bank’s First Deed of Trust


                                                                      NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
□   11-Recovery of money/property - §542 turnover of property                     □  61-Dischargeability - §523(a)(5), domestic support
□   12-Recovery of money/property - §547 preference                               □   68-Dischargeability - §523(a)(6), willful and malicious injury
□   13-Recovery of money/property - §548 fraudulent transfer                      □   63-Dischargeability - §523(a)(8), student loan
□   14-Recovery of money/property - other                                         □   64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)

□
    FRBP 7001(2) – Validity, Priority or Extent of Lien
    21-Validity, priority or extent of lien or other interest in property
                                                                                  □   65-Dischargeability - other

                                                                                  FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property                                   □  71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)         □   72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
□   41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                  FRBP 7001(8) Subordination of Claim or Interest
                                                                                  □  81-Subordination of claim or interest

    FRBP 7001(5) – Revocation of Confirmation
□   51-Revocation of confirmation
                                                                                  FRBP 7001(9) Declaratory Judgment
                                                                                  □  91-Declaratory judgment

    FRBP 7001(6) – Dischargeability
□   66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
                                                                                  FRBP 7001(10) Determination of Removed Action
                                                                                  □
□   62-Dischargeability - §523(a)(2), false pretenses, false representation,
                                                                                     01-Determination of removed claim or cause

        actual fraud                                                              Other
□   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny   □   SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                       (continued next column)                                    □   02-Other (e.g. other actions that would have been brought in state court
                                                                                          if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                    □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                  Demand $
Other Relief Sought
     Case 20-01059-JDW                Doc 2      Filed 10/05/20 Entered 10/05/20 13:45:55                        Desc Main
                                                 Document     Page 2 of 2
 B104 (FORM 104) (08/07), Page 2

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
 Margaret B. Hall                                                                       20-12866
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
           Northern                                                          Aberdeen                    Jason D. Woodard
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


   /s/ Jeff D. Rawlings

DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

    10/5/2020                                                                 Jeff D. Rawlings


                                                        INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 104, the Adversary Proceeding Cover
 Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case
 Filing system (CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed,
 the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to
 process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
